DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-25 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 06/19/2020 are acceptable for examination purposes.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 07/24/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
8.	Claim limitations "--- means for receiving a burst of packets ----; means for generating a packet loss report (PLR) message -; and means for receiving a First Sequence Number (FSN) message ---," as recited in claim 11 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "means" coupled with functional language without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Therefore, claim elements in this application that use the word "means" (or "step for") and the aforementioned equivalents are presumed to invoke 35 U.S.C. 112(f). 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f) (Pre-AIA  35 U.S.C. 112, sixth paragraph); or
(b)    Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)    State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.         Claims 1-7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Baek et al. (U.S. PN: 2017/0288821) “herein after as Baek.”

As per claim 1:
Baek teaches or discloses an apparatus for data communication, comprising (see abstract, and Fig. 1): processor circuitry coupled with interface circuitry (see paragraph [0017], herein the receiver includes a transceiver configured to transmit and receive a signal, and at least one processor configured to receive at least one packet), the interface circuitry is arranged to receive a set of packets from a transmitter device (see paragraph [0015], herein the method includes receiving at least one packet, paragraph [0064], herein a transmitter may transmit four pieces of data to a receiver in operations S110 to S140, and Fig. 1), and the processor circuitry is arranged to: detect a lost packet from the set of packets (see paragraph [0015], herein identifying whether there is a non-received packet among the at least one packet, paragraph [0065], herein at this point, it is assumed that the receiver does not receive data 2, and Fig.1); and generate a packet based on the detected lost packet (see paragraph [0015], herein transmitting status report information when there is the non-received packet, in which the status report information may include a field indicating whether there are consecutively non-received packets, paragraph [0065] the receiver may transmit a status message indicating whether or not the data was successfully transmitted to the transmitter in operation S150, paragraph [0070], herein if data is not received, the receiver may transmit the SN of the data to the transmitter by inserting the SN of the data into a NACK_SN field 220 of the STATUS PDU, and Fig. 1).
As per claim 2:
Baek teaches that wherein the generated packet is a packet loss report (PLR) message (see paragraph [0015], herein transmitting status report information when there is the non-received packet, in which the status report information may include a field indicating whether there are consecutively non-received packets, paragraph [0065], herein the receiver may transmit a status message indicating whether or not the data was successfully transmitted to the transmitter in operation S150, and Fig. 1), and the interface circuitry is arranged to: transmit the generated packet to the transmitter device (see paragraph [0070], herein if data is not received, the receiver may transmit the SN of the data to the transmitter by inserting the SN of the data into a NACK_SN field 220 of the STATUS PDU, and Fig. 1); and receive a First Sequence Number (FSN) message based on the PLR, wherein the FSN message indicates a sequence number (SN) of an oldest Service Data Unit (SDU) in a transmission buffer of the transmitter device (see paragraph [065], herein the receiver does not receive the data 2, and therefore may transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message).
As per claim 3:
Baek teaches that wherein the FSN message further indicates a connection identifier (ID) and a traffic class ID, the connection ID identifies an anchor connection associated with the FSN message, and the traffic class ID identifies a traffic class of the anchor connection (see paragraph [0065], herein transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message, and paragraph [0162], herein the UE may identify whether or not there is a lost packet using the sequence number allocated to the packet).
As per claim 4:
 Baek teaches that wherein the PLR message indicates an SN of a next expected packet (see paragraph [0015], herein transmitting status report information when there is the non-received packet, in which the status report information may include a field indicating whether there are consecutively non-received packets).
As per claim 5:
Baek teaches that wherein the processor circuitry is arranged to: generate another PLR message when the SN of the next expected packet is not smaller than the SN indicated by the FSN message (see paragraph [0167], herein Even when the plurality of NACKs are generated for the data transmission, for consecutively non-received data, the length information is included in the status report information, such that the number of NACK SNs to be included in the status report information may be reduced and the system performance may be improved).
As per claim 6:
            Baek teaches that wherein the generated packet is a packet recovered using a coded packet, wherein the coded packet is based on at least two consecutive uncoded packets (see paragraph [0305], herein At this point, since the RLC layer performing the ARQ function is located in the CU, the base station may receive the STATUS PDU in the CU, and the RLC layer may transmit all or a part of the information to the layer performing the segmentation function of the AU).
As per claim 7:            Baek teaches that wherein the interface circuitry is arranged to: receive a coded message from the transmitter device, wherein the coded message includes the coded packet (see paragraph ]0307, herein the MAC layer located in the AU may perform the retransmission by performing the segmentation, in operation S2050. The MAC layer may perform the retransmission by combining the MAC header with data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 11-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Baek in view of Zhu et al. (WO 2017189176" herein after as Zhu."

As per claim 11:
Baek substantially teaches or discloses a receiver, comprising (see abstract, and Fig. 1): means for receiving a burst of packets from a transmitter (see paragraph [0015], herein the method includes receiving at least one packet, paragraph [0064], herein a transmitter may transmit four pieces of data to a receiver in operations S110 to S140); means for generating a packet loss report (PLR) message indicating one or more detected lost packets based on the burst of packets (see paragraph [0015], herein identifying whether there is a non-received packet among the at least one packet, and transmitting status report information when there is the non-received packet, in which the status report information may include a field indicating whether there are consecutively non-received packets, paragraph [0065], herein at this point, it is assumed that the receiver does not receive data 2. The receiver may transmit a status message indicating whether or not the data was successfully transmitted to the transmitter in operation S150, and Fig. 1); and means for receiving a First Sequence Number (FSN) message based on the PLR, wherein the FSN message includes an FSN, the FSN is a sequence number (SN) of an oldest Service Data Unit (SDU) in a transmission buffer of the transmitter (see paragraph [065], herein the receiver does not receive the data 2, and therefore may transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message).           Baek does not explicitly teach a Multiple Access Management Service (MAMS) receiver and transmitter.          However, Zhu a Multiple Access Management Service (MAMS) receiver and transmitter. (see paragraph [0029], and Figs. 5&6).           Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kim with the teachings of Zhu by including a Multiple Access Management Service (MAMS) receiver and transmitter.           This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the Multiple Access Management Service (MAMS) receiver and transmitter would have improved the communication system performance. 
As per claim 12:
Baek teaches that means for detecting the one or more lost packet based on the burst of packets (see paragraph [0015], herein identifying whether there is a non-received packet among the at least one packet, paragraph [0065], herein at this point, it is assumed that the receiver does not receive data 2, and Fig.1); and means for transmitting the PLR message to the MAMS transmitter (see paragraph [0070], herein the receiver may include a SN of data successfully received in an ACK_SN field 210 of the STATUS PDU. In addition, if data is not received, the receiver may transmit the SN of the data to the transmitter by inserting the SN of the data into a NACK_SN field 220 of the STATUS PDU).
As per claim 13:
Baek teaches that wherein the means for generating is for generating another PLR message only when an SN of another lost packet is greater than the FSN (see paragraph [0167], herein Even when the plurality of NACKs are generated for the data transmission, for consecutively non-received data, the length information is included in the status report information, such that the number of NACK SNs to be included in the status report information may be reduced and the system performance may be improved).
As per claim 14:
Baek teaches that wherein the FSN message further indicates a connection identifier (CID) and a traffic class identifier (ID), the CID identifies an anchor connection associated with the FSN message, and the traffic class ID identifies a traffic class of the anchor connection (see paragraph [0065], herein transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message, and paragraph [0162], herein the UE may identify whether or not there is a lost packet using the sequence number allocated to the packet)..
As per claim 15:
Baek teaches that wherein the PLR message includes an acknowledgement (ACK) number, wherein the ACK number is a next in-order SN that the MAMS receiver is expecting (see paragraph [0070], herein data is not received, the receiver may transmit the SN of the data to the transmitter by inserting the SN of the data into a NACK_SN field 220 of the STATUS PDU).
As per claim 16:
Baek teaches that wherein the PLR message further includes a number of lost bursts, the number of lost bursts including an SN of a first lost packet of the one or more detected lost packets and a number of packets in the burst of packets (see paragraph [0162], herein in operation S1020, the UE may identify whether or not there is a lost packet in the received packets. The UE may identify whether or not there is a lost packet using the sequence number allocated to the packet).
As per claim 17:
            Zhu teaches that wherein the MAMS receiver is a Client Multi-Access Data Proxy (C-MADP) or a Network Multi-Access Data Proxy (N-MADP) and the MAMS transmitter is a different one of the C-MADP or the N-MADP  (see paragraph [0029], herein client connection manager (CCM) in Multiple Access Management Services (MAMS) is very much similar to radio resource control (RRC) (c-plane) at UE in LTE WLAN Integration with IPSec tunnel (LWIP); Network Connection Manager (NCM) is similar to the RRC entity at an evolved Node B (eNB); Network Multi-Access Data Proxy (N-MADP) is similar to the LWIPEP entity at eNB).
11.	Claims 8-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Baek in view of Krigslund et al. (2015/0358118) “herein after as Krigslund.”

As per claim 8:           Baek substantially teaches or discloses wherein the coded message indicates an SN of a first uncoded packet used to generate the coded packet and a number of consecutive packets used to generate the coded packet (N) (see paragraph [0305], herein At this point, since the RLC layer performing the ARQ function is located in the CU, the base station may receive the STATUS PDU in the CU, and the RLC layer may transmit all or a part of the information to the layer performing the segmentation function of the AU), wherein the plurality of consecutive uncoded packets is a set of consecutive packets starting from a packet with the SN of the first uncoded packet and have a number of packets equal to N  see paragraph [065], herein the receiver does not receive the data 2, and therefore may transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message).           Baek does not explicitly teach the processor circuitry is arranged to apply a network coding algorithm to the coded packet and a plurality of consecutive uncoded packets to recover the coded packet.          However, Krigslud teaches that the processor circuitry is arranged to apply a network coding algorithm to the coded packet and a plurality of consecutive uncoded packets to recover the coded packet (see paragraph [0018], herein if a new network coded packet is not received at the first relay node for one or more of the at least two unicast sessions during receiving for an iteration, generating a network coded packet for the corresponding unicast session(s) using data from a local buffer within the first relay node before combining, and paragraph [0045], herein. unlike COPE-based protocols, XORed packets at a relay in a CORE network are not discarded if overhearing is unsuccessful. XORing two packets (coded or not) is equivalent to creating a linear combination of the packets with coefficient 1 for each packet, irrespective of the extension field GF(2.sup.n) used. Therefore, the XOR of two coded packets can be used as an additional, richer coded packet that will be useful to recover future linear combinations of packets for a given flow).           Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kim with the teachings of Krigslud by apply a network coding algorithm to the coded packet and a plurality of consecutive uncoded packets to recover the coded packet.           This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that apply a network coding algorithm to the coded packet and a plurality of consecutive uncoded packets to recover the coded packet would have improved throughput efficiency in a wireless mesh network is network coding (see paragraph [0042] of Krigslud).
As per claim 9:            Krigslud teaches that wherein the network coding algorithm is one of an exclusive OR (XOR) network coding algorithm, a random linear network coding (RLNC) algorithm, a Caterpillar RLNC (CRLNC) algorithm, and a network coded transmission control protocol (CTCP) algorithm (see paragraph [0008], herein combining network coded packets associated with multiple unicast sessions within the wireless relay nodes of the inter-session coding regions includes exclusive-ORing (XORing) random linear network coding (RLNC) packets associated with different unicast sessions).
As per claim 10:            Krigslud teaches that wherein the coded message further indicates a coding coefficient and a number of bits of a coding coefficient field (K), and the processor circuitry is arranged to: perform an exclusive XOR on the plurality of consecutive uncoded packets when K is equal to zero (see paragraph [0046], herein CORE identifies regions in a network where two or more unicast flows intersect and where improvement is possible by performing inter-session coding (e.g., XORing RLNC packets from different flows)).
12.	Claims 18-25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Baek in view of Zhu in further view of Krigslund.

As per claim 18:
Baek teaches or discloses a method to be performed by a receiver, the method comprising: receiving, by the receiver, a first uncoded Multi-Access (MX) Service Data Units (SDUs) from a transmitter (see paragraph [0015], herein the method includes receiving at least one packet, paragraph [0064], herein a transmitter may transmit four pieces of data to a receiver in operations S110 to S140); receiving, by the receiver, a Coded MC SDU (CMS) message from the transmitter when a second uncoded MX SDU has not been properly received by the receiver, the CMS message including a CMS (see paragraph [0015], herein identifying whether there is a non-received packet among the at least one packet, and transmitting status report information when there is the non-received packet, in which the status report information may include a field indicating whether there are consecutively non-received packets, paragraph [0065], herein at this point, it is assumed that the receiver does not receive data 2. The receiver may transmit a status message indicating whether or not the data was successfully transmitted to the transmitter in operation S150, and Fig. 1).            Baek does not explicitly teach a Multiple Access Management Service (MAMS) receiver and transmitter.          However, Zhu a Multiple Access Management Service (MAMS) receiver and transmitter. (see paragraph [0029], and Figs. 5&6).           Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kim with the teachings of Zhu by including a Multiple Access Management Service (MAMS) receiver and transmitter.           This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the Multiple Access Management Service (MAMS) receiver and transmitter would have improved the communication system performance.            Baek-Zhu as combined teaches all the subject matter of claim 18 except applying, by the receiver, a network coding algorithm to the CMS to recover the second uncoded MX SDU.            However, Krigslud teaches applying, by the receiver, a network coding algorithm to the CMS to recover the second uncoded MX SDU (see paragraph [0018], herein if a new network coded packet is not received at the first relay node for one or more of the at least two unicast sessions during receiving for an iteration, generating a network coded packet for the corresponding unicast session(s) using data from a local buffer within the first relay node before combining, and paragraph [0045], herein. unlike COPE-based protocols, XORed packets at a relay in a CORE network are not discarded if overhearing is unsuccessful. XORing two packets (coded or not) is equivalent to creating a linear combination of the packets with coefficient 1 for each packet, irrespective of the extension field GF(2.sup.n) used. Therefore, the XOR of two coded packets can be used as an additional, richer coded packet that will be useful to recover future linear combinations of packets for a given flow).           Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Baek-Zhu as combined with the teachings of Krigslud by applying a network coding algorithm to recover the uncoded MX SDU.           This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized applying a network coding algorithm to recover the uncoded MX SDU would have improved throughput efficiency in a wireless mesh network is network coding (see paragraph [0042] of Krigslud).
As per claim 19:            Baek teaches that  detecting the second uncoded MX SDU as being a lost packet; and transmitting the a Packet Loss Report (PLR) message to the MAMS transmitter, the PLR message indicating the second uncoded MX SDU (see paragraph [0015], herein transmitting status report information when there is the non-received packet, in which the status report information may include a field indicating whether there are consecutively non-received packets, paragraph [0065], herein the receiver may transmit a status message indicating whether or not the data was successfully transmitted to the transmitter in operation S150, and Fig. 1).
As per claim 20:            Bae teaches that wherein the CMS message further includes a Sequence Number (SN) of a first MX SDU used to generate the CMS, a number of consecutive packets used to generate the CMS, and a coding coefficient of a last uncoded MX SDU used to generate the CMS (see paragraph [065], herein the receiver does not receive the data 2, and therefore may transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message).
As per claim 21:             Baek-Krigslud as combined teaches that applying, by the MAMS receiver, a network coding algorithm to the coded packet and a set of consecutive uncoded packets to recover the coded packet (Krigslud, see paragraph [0018], herein if a new network coded packet is not received at the first relay node for one or more of the at least two unicast sessions during receiving for an iteration, generating a network coded packet for the corresponding unicast session(s) using data from a local buffer within the first relay node before combining), wherein the set of consecutive uncoded packets is a set of packets starting from a packet with the SN of the first uncoded packet and has a number of packets equal to the number of consecutive packets used to generate the CMS (Baek, see paragraph [065], herein the receiver does not receive the data 2, and therefore may transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message)..
As per claim 22.            Krigslud teaches that performing, by the MAMS receiver, an XOR operation on the set of consecutive uncoded packets when the number of consecutive packets used to generate the CMS is equal to two and there is no coding coefficient included in the CMS message (see paragraph [0046], herein CORE identifies regions in a network where two or more unicast flows intersect and where improvement is possible by performing inter-session coding (e.g., XORing RLNC packets from different flows)).
As per claim 23:           Baek teaches that wherein the CMS message further includes a connection identifier (CID) and a traffic class identifier (ID), the CID identifies an anchor connection associated with the CMS, and the traffic class ID identifies a traffic class of the anchor connection (see paragraph [0065], herein transmit a sequence number (SN) for data that are not received to the transmitter by including the sequence number in a status information message, and paragraph [0162], herein the UE may identify whether or not there is a lost packet using the sequence number allocated to the packet).
As per claim 24:            Krigslud teaches that wherein the network coding algorithm is one of an XOR network coding algorithm, a random linear network coding (RLNC) algorithm, a Caterpillar RLNC (CRLNC) algorithm, and a network coded transmission control protocol (CTCP) algorithm (see paragraph [0008], herein combining network coded packets associated with multiple unicast sessions within the wireless relay nodes of the inter-session coding regions includes exclusive-ORing (XORing) random linear network coding (RLNC) packets associated with different unicast sessions).
As per claim 25:
            Zhu teaches that wherein the MAMS receiver is a Client Multi-Access Data Proxy (C-MADP) or a Network Multi-Access Data Proxy (N-MADP) and the MAMS transmitter is a different one of the C-MADP or the N-MADP (see paragraph [0029], herein client connection manager (CCM) in Multiple Access Management Services (MAMS) is very much similar to radio resource control (RRC) (c-plane) at UE in LTE WLAN Integration with IPSec tunnel (LWIP); Network Connection Manager (NCM) is similar to the RRC entity at an evolved Node B (eNB); Network Multi-Access Data Proxy (N-MADP) is similar to the LWIPEP entity at eNB).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN M ALSHACK/
Examiner, Art Unit 2112                                                                                                                                                                                                        


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112